Citation Nr: 0908445	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
knee disability, to include restoration of a 50 percent 
rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In January 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.  


REMAND

Additional development is necessary in order to comply with 
VA's duty to assist the Veteran.  38 C.F.R. § 3.159 (2008).  
The Veteran testified that his service-connected right knee 
disability has increased in severity since the most recent VA 
examination.  He also urges that the disability has not 
undergone any substantial improvement and that the prior 50 
percent rating should not have been reduced to 20 percent 
effective from August 2007.  He testified that all of his 
treatment for the right knee has been at the Togus VA Medical 
Center and that he has had infrequent treatment at that 
facility since unsuccessful right knee surgery in 2006.  

Since the Veteran has reported a worsening of his symptoms 
since his last VA examination, the Board finds that a new VA 
examination is necessary in order to decide his claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Veteran's recent VA outpatient treatment records should also 
be obtained since they may contain information concerning his 
current level of disability.  38 C.F.R. § 3.159(c)(2).

The Veteran further testified that he was awarded disability 
benefits from the Social Security Administration (SSA) in 
February 2008.  As the determination of the Social Security 
Administration (SSA) regarding the award of benefits and the 
medical records used in reaching the determination are not of 
record and are potentially supportive of the Veteran's claim, 
they should be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should associate 
with the claims folders a copy of any 
pertinent VA outpatient records for the 
period since September 2007.  

2.  The RO or the AMC should also obtain 
from the SSA a copy of any disability 
determinations it has rendered for the 
Veteran and all records upon which the 
decisions were based.

3.  Thereafter, the RO or the AMC should 
arrange for the Veteran to be afforded VA 
examination to determine the current 
degree of severity of his right knee 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The presence or absence of arthritis 
should be determined.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.

To the extent possible, the 
manifestations of any non service-
connected disorders should be 
distinguished from those of the service-
connected disability. 

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
issue to the Veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




